Citation Nr: 0813918	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from January 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The appellant testified before the Board at a videoconference 
hearing at the RO in April 2008.  The undersigned Veterans 
Law Judge presided.  

For good cause shown - the appellant's advanced age - the 
Board advanced this case on the docket in April 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The veteran filed a notice of disagreement with the decision 
that the claim for service connection for hearing loss was 
not reopened, but he withdrew this issue at the October 2005 
hearing.  See 38 C.F.R. § 20.204(b)(1) (2007).  


FINDINGS OF FACT

1.  A rating decision in December 2002 determined that new 
and material evidence had not been presented to reopen the 
appellant's claim for service connection for a nervous 
condition.  The appellant was notified of that determination 
and initiated an appeal, but he did not file a timely 
Substantive Appeal.  

2.  Evidence added to the record since December 2002 was not 
previously of record, and it relates to an unestablished fact 
necessary to substantiate the claim.  

3.  The greater weight of all of the evidence shows that the 
appellant does not now have a chronic acquired psychiatric 
disorder, including PTSD, that is due to an injury or disease 
incurred in service.  

CONCLUSIONS OF LAW

1.  Evidence received since the December 2002 rating 
decision, which denied the appellant's claim for service 
connection for a nervous disorder, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

2.  The criteria are not met for service connection for a 
chronic acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  
    (1) If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  
    (2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  
    (3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f). 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Although the 
appellant's original disagreement with the decision remained 
pending through the issuance of the SOC, the appellant failed 
to appeal that decision, and it became final.  See Ricafort 
v. Nicholson, 21 Vet. App. 198 (2007).  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that a rating decision in December 2002 
determined that new and material evidence had not been 
presented to reopen the appellant's claim for service 
connection for a nervous condition, including PTSD.  He 
initially appealed that decision, but did not perfect his 
appeal in a timely manner; therefore, the December 2002 
rating decision became final.  See Ricafort, supra.  

The April 2005 rating decision here on appeal reopened the 
veteran's claim for service connection for a nervous 
condition to include PTSD and evaluated the claim on the 
basis of all of the evidence of record.  However, because the 
appellant's claim had previously been denied, the Board must 
also first determine whether evidence has been presented to 
reopen the claim.  

Evidence that was of record at the time of the December 2002 
rating decision included the appellant's separation 
examination, the summary of a VA hospitalization in September 
1975, records of a private hospitalization in November 1975, 
a statement by a private psychologist in November 1975, the 
summaries of private hospitalizations in March 1982 and 
September 1982, the summary of a VA hospitalization in 
November 1982, the report of a VA psychiatric compensation 
examination in July 1989, and several lay statements by 
family members and a fellow serviceman.  

The service separation examination, which is the only service 
medical record available, indicates that the psychiatric 
examination at that time was normal.  The summaries of the 
hospitalizations from 1975 to 1982 reflect diagnoses of 
either depressive neurosis or alcohol abuse, or both.  The 
private psychologist's report was made in conjunction with 
the November 1975 hospitalization and does not list a 
definite psychiatric diagnosis, noting only personality 
traits for the appellant.  The July 1989 VA examiner stated 
that the evidence was insufficient to support a formal 
diagnosis of a mental disorder on Axis I.  The various lay 
statements referred to the authors' observations of the 
appellant after service, when his nerves seemed to be 
"acting up."  The appellant's family members remembered 
that the appellant was nervous even in high school.  His 
ex-wife stated that, in early 1960, the appellant complained 
of being nervous and couldn't sleep well; he was treated then 
by two private physicians who are now deceased.  The fellow 
serviceman recalled a time during service when the appellant 
suffered chest pain and was taken to sick call.  

Overall, the evidence that was previously of record did not 
show that the appellant had a chronic acquired psychiatric 
that had its origins in service.  

Evidence that has been added to the record since the December 
2002 denial includes primarily the appellant's testimony at a 
hearing before a Decision Review Office (DRO) at the RO in 
December 2005 and at a videoconference hearing before the 
Board in April 2008, two statements by another fellow 
serviceman, a duplicate copy of the November 1975 statement 
by a private psychologist, and VA treatment records dated 
from April 2003 through November 2005.  

At his hearings, the appellant described his problems through 
the years, both during and after his separation from service.  
At his videoconference hearing, the appellant described his 
claimed sexual harassment in service when he alleged having 
been subjected to stressful sexual advances by a sergeant.  
Two of the appellant's brothers, both of whom had submitted 
lay statements in conjunction with his previous claims, also 
testified at the DRO hearing.  Their testimony essentially 
duplicated their previous written statements.  

In the fellow serviceman's lay statements, he recalled that 
the appellant had severe nerve problems in service and went 
to the dispensary a few times for treatment.  He also 
remembered about a First Sergeant who "tried numerous times 
to sexually harass[] [the appellant]..."  

The VA clinic records dated from 2003 through 2005 show that 
the appellant's psychiatric disorder has been variously 
diagnosed as depressive disorder, bipolar disorder, and 
dysthymic disorder.  The records also reflect diagnoses of 
personality disorder and alcohol-induced mood disorder.  In 
June 2003, the appellant was evaluated for his report of 
sexual trauma during service; he reported that no sexual 
contact had occurred, but that the sexual advances could be 
considered as harassment.  The examiner's diagnoses included 
depressive disorder, rule out dysthymic disorder, and 
dependent personality disorder features; a diagnosis of PTSD 
was not listed.  

First, the Board finds that much of the evidence added to the 
record since the December 2002 rating decision is new, in 
that it was not previously of record and was not previously 
considered.  Further, the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim - the occurrence of an incident in service that 
might be related to the claimed disability - PTSD.  
Accordingly, the Board finds that the evidence raises a 
reasonable possibility of substantiating the claim.  

Therefore, the Board concludes that new and material evidence 
has been presented and that the claim for service connection 
for a nervous condition is reopened.  The next step is for 
the Board to consider the appellant's claim in light of all 
of the evidence of record.  

Considering first the lay statements concerning the 
occurrence of incidents in service that might be considered 
to have been sexual harassment, the Board finds that the 
service separation examination outweighs those statements 
because the psychiatric examination was normal, indicating 
that no chronic psychiatric disorder was present in service.  
Moreover, while the authors of the lay statements described 
their observations of the appellant's nervousness after 
service, there is no medical evidence of any abnormal 
psychiatric symptoms, manifestations, or diagnoses, and, in 
particular, no evidence of a diagnosis of any psychiatric 
disorder for approximately 20 years after service.  Finally, 
although several psychiatric diagnoses have been assigned 
since 1975, no examiner has diagnosed PTSD, alleged by the 
appellant to be related to the sexual advances he experienced 
during service.  And no examiner has opined that any of the 
disorders that have been diagnosed beginning 20 years after 
the appellant's separation from service are due to any injury 
or disease he incurred in service.  In this regard, the Board 
finds that, because there is no medical evidence that the 
appellant currently has PTSD, we need not further consider 
whether the alleged harassment during service actually 
occurred.  

The Board also observes that some of the lay statements have 
indicated that the appellant suffered from nervousness as a 
child, years before he entered service.  To the extent that 
those statements may suggest that one of the appellant's 
currently diagnosed psychiatric disorders pre-existed service 
and was aggravated by service, the law provides that service 
connection may be granted for such disorders, under certain 
conditions.  The law states that a claimant is presumed to be 
in sound condition at the time of service entry, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).  Further, a preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  The presumption of aggravation may be 
rebutted only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

In this case, the appellant's entrance examination is not 
available to determine whether any nervousness was "noted" 
at that time.  In addition, the lay statements do not provide 
competent evidence as to the existence of a diagnosed 
psychiatric disorder prior to service.  In short, the 
evidence of record is not "clear and unmistakable" that the 
appellant was not in sound condition when he entered service.  
Also, because there is no competent evidence of a psychiatric 
disorder during service, and no competent evidence that any 
such condition increased in disability during service, 
aggravation by service cannot be conceded.  Thus, the 
presumption of soundness is not rebutted.  

In summary, weighing all the evidence of record, the Board 
finds that the appellant did not have a chronic acquired 
psychiatric disorder in service.  Further, the Board finds 
that the appellant does not now have a chronic acquired 
psychiatric disorder, including PTSD, that resulted from an 
injury or disease in service.  

For all the foregoing reasons, the claim for service 
connection for a chronic acquired psychiatric disorder, 
including PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The required notice was provided before the adverse decision 
in March 2005.  However, in a subsequent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that, where 
the issue is whether new and material evidence has been 
presented to reopen a previously denied claim, the claimant 
must be notified as to the specific information and evidence 
needed to reopen the claim, based on the reason(s) for the 
prior denial.  Also, in a subsequent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, 
the January 2005 letter clearly provided the required notice 
complying with Kent.  Further, a letter from the RO in March 
2006 provided the appellant with the notice required by 
Dingess.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at two 
hearings.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at his hearings, 
to participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  Because the appellant has not identified any 
other evidence that is available and might support his claim, 
no further development action is necessary.  

ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


